PER CURIAM.
The relators are the “six tenants” described in our opinion filed this date in South Dade Farms, Inc., v. Peters, Fla., 88 So.2d 891. By their petition for an alternative writ of mandamus which has heretofore been issued, they attack the injunction decree of June 5, 1953, described in the companion case above cited on the ground that it is totally void because of alleged lack of indispensable parties to the cause.
We have this day quashed the contempt order under attack by our opinion in the companion case of Alger v. Peters, Fla., 88 So.2d 903. In view of our decision in the companion case, the question raised by the petitions for the alternative writ therefore becomes moot and the mandamus proceedings are hereby dismissed without passing upon the merits thereof.
DREW, C. J., and TERRELL, THOMAS, HOBSON and THORNAL, JJ., concur.
ROBERTS and O’CONNELL, JJ., not participating.